Name: Council Decision (CFSP) 2015/2216 of 30 November 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: management;  international security;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2015-12-01

 1.12.2015 EN Official Journal of the European Union L 314/58 COUNCIL DECISION (CFSP) 2015/2216 of 30 November 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), and in particular Article 23 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP concerning restrictive measures against Iran. (2) By its judgment of 18 September 2015 in Case T-121/13, the General Court of the European Union annulled the Council's decision to include Oil Industry Pension Fund Investment Company (OPIC) on the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. (3) OPIC should be included again on the list of persons and entities subject to restrictive measures, on the basis of a new statement of reasons. (4) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on 1 December 2015. Done at Brussels, 30 November 2015. For the Council The President J. ASSELBORN (1) OJ L 195, 27.7.2010, p. 39. ANNEX The entity listed below is inserted in the list set out in Part I of Annex II to Decision 2010/413/CFSP: I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran B. Entities Name Identifying information Reasons Date of listing 159. Oil industry Pension Fund Investment Company (OPIC) No 234, Taleghani St, Tehran, Iran OPIC provides significant support to the Government of Iran by providing financial resources and financing services for oil and gas development projects to a variety of entities linked to the Government of Iran, including subsidiaries of state-owned companies (NIOC). Also, OPIC has owned IOEC (Iranian Offshore Engineering Construction Co.) which is EU-designated for providing logistical support to the Government of Iran. The oil and gas sector constitutes a significant source of funding for the Government of Iran, and there is a potential connection between Iran's oil revenue derived from its energy sector and the funding of Iran's proliferation-sensitive activities. The Managing Director of OPIC is Naser Maleki, who is a United Nations designated individual on the grounds of being head of the Shahid Hemat Industrial Group (SHIG) and also a MODAFL (Iranian Ministry of Defence and Armed Forces Logistics) official overseeing the work on the Shahab 3 ballistic missile programme (Iran's long-range ballistic missile currently in service). SHIG is a United Nations designated entity on the grounds that it is a subordinate entity of Aerospaces Industries Organisation (AIO, which is an EU-designated entity) and involved in Iran's ballistic missile programme. Accordingly, OPIC is directly associated with Iran's proliferation-sensitive nuclear activities or the development of nuclear weapons delivery systems. 1.12.2015